Title: To Thomas Jefferson from James Stevens, 9 November 1803
From: Stevens, James
To: Jefferson, Thomas


          
            
            Hond. Sir— 
            Stamford Novr. 9th A 1803
          
          Without the happiness of being personally known to you I take the liberty to solicit of you a favor; which I have no doubt will be granted provided it be Consistent with the publick good:—I say without being personally known to you, for the presentment to you which, I had the honor to procure through the agency of Mr John Griffiths in January 1799 at Philedelphia must long Since have given place in your mind to more important objects—
          The late cession by France to the United States of the Territory of Louissiana togather with the proceedings of Congress theron, has left the Executive of the United States the temporary government of that Territory togather with the appointment of proper officers to Execute it:—I have entertained an inclination to see that part of the world, and if any Subordinate office Should remain vacant which I might be capacitated to fill it would be highly gratifying to me to be appointed thereto—
          I confess prudence has much to do in the Solicitation, perhaps more than ambition; Still I have so much ambition that I Should dread no punishment worse than filling an office with Small dignity—Should any office remain unfilled I do not Solicit an appointment thereto untill I shall forward my Charracter by some freind in whom you may repose confidence, I am only giving you this early trouble because Mr. Edwards through whom I intend to Solicit is [not at] hand; and I wish not to fail for want of favourable application—
          Should your weightier concerns leave time to inform me whether any such vacancy exists it would much oblige Sir your most Obedt. Huml. Servt.
          
            
              James Stevens
            
          
          
            Note I have not specified any office by name as it may depend on what one may remain unfilled and also on the nature of my recommendation
          
        